19-10096-mg   Doc 7-2   Filed 01/10/19 Entered 01/10/19 13:05:17   Exhibit B
                             (Notice) Pg 1 of 5



                                 Exhibit B
    19-10096-mg          Doc 7-2      Filed 01/10/19 Entered 01/10/19 13:05:17             Exhibit B
                                           (Notice) Pg 2 of 5



BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
(212) 885-5000
Ira L Herman
Philip M. Guffy

Attorneys for Yuri Vladimirovich Rozhkov
in his Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 15
        LARISA MARKUS,
                                                                   Case No. 19-10096 ( )

                     Debtor in a Foreign Proceeding.
---------------------------------------------------------------x

        NOTICE OF FILING AND HEARING ON VERIFIED PETITION UNDER
         CHAPTER 15 OF THE UNITED STATES BANKRUPTCY CODE AND
       NOTICE PURSUANT TO FED. R. BANKR. P. 9017 AND FED R. CIV. P. 44.1

        PLEASE TAKE NOTICE, on January [__], 2019, Yuri Vladimirovich Rozhkov (the

“Foreign Representative”), the trustee and foreign representative of Larisa Markus (the “Debtor”

or “Ms. Markus”) in Ms. Markus’ pending insolvency proceeding (the “Russian Insolvency

Proceeding”) under the Federal Law No 127-FZ “On Insolvency (Bankruptcy)” (the “Russian

Bankruptcy Law”), by United States counsel, Blank Rome LLP, filed a Verified Petition (the

“Verified Petition”) under Chapter 15 of title 11 of the United States Code (the “Bankruptcy

Code”) for Recognition of a Foreign Main Proceeding and Official Form Petition (the “Official

Form Petition,” collectively, with the Verified Petition, the “Petition”) commencing a chapter 15

case ancillary to the Russian Insolvency Proceeding and seeking recognition of such foreign

proceeding as a “foreign main proceeding” and relief in aid of the Russian Insolvency Proceeding
   19-10096-mg        Doc 7-2     Filed 01/10/19 Entered 01/10/19 13:05:17            Exhibit B
                                       (Notice) Pg 3 of 5



in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”) with respect to Ms. Markus.

       PLEASE TAKE FURTHER NOTICE, that a copy of the Official Form Petition is

attached hereto, along with: (i) the lists required to be filed with the Petition pursuant to

Bankruptcy Rule 1007(a)(4); (ii) the Verified Petition; (iii) the Declarations of Yuri Vladimirovich

Rozhkov in Support of the Verified Petition required to be filed pursuant to section 1515 of the

Bankruptcy Code; and (iv) the Declaration of Sergey S. Sokolov, the Foreign Representative’s

Russian Counsel, in Support of Recognition Hearing (collectively the “Supporting Documents”).

       PLEASE TAKE FURTHER NOTICE, that pursuant to the Order Scheduling Hearing

on Verified Chapter 15 Petition and Specifying Form and Manner of Notice of Hearing (the

“Scheduling Order”), a copy of which is attached hereto, the Bankruptcy Court has scheduled a

hearing on _________ __, 2018 at __:00 _.m. (ET). before the Honorable __________________,

in Room _____ of the Bankruptcy Court, One Bowling Green, New York, New York 10004 U.S.A.

(the “Hearing”).

       PLEASE TAKE FURTHER NOTICE, that, pursuant to Local Rule 2002-4, at the

Hearing the Bankruptcy Court may order the scheduling of a case management conference to

consider the efficient administrative of this case.

       PLEASE TAKE FURTHER NOTICE, that any party in interest wishing to submit a

response or objection to the Petition or the relief requested by the Foreign Representative must do

so pursuant to the Bankruptcy Code and the Local and Federal Rules of Bankruptcy Procedure,

including, without limitation, Federal Rules of Bankruptcy Procedure Rule 1011, in writing and

setting forth the bases therefore, and such response or objection must be filed with the Office of

the Clerk of the Court, Room 534, One Bowling Green, New York, New York 10004-1408; and

                                                  2
   19-10096-mg       Doc 7-2     Filed 01/10/19 Entered 01/10/19 13:05:17            Exhibit B
                                      (Notice) Pg 4 of 5



served on the attorneys for the Foreign Representative, (Blank Rome LLP, 405 Lexington Avenue,

New York, New York 10174-0208 U.S.A., Attn: Ira L. Herman and Philip M. Guffy), so as to be

received on or before 4:00 p.m. New York Time on _______ __, 2019.

       PLEASE TAKE FURTHER NOTICE, that the response or objection to be filed with the

Office of the Clerk of the Court must be filed; (i) electronically by registered users of the

Bankruptcy Court’s electronic case filing system in accordance with General Order M-242 of the

Bankruptcy Court for the Southern District of New York, a copy of which may be viewed on the

Bankruptcy Court’s website, www.nysb.uscourts.gov; and (ii) by all other parties in interest on a

CD-ROM, with two hard copies provided to the Chambers of the Honorable _________________

United States Bankruptcy Judge, United States Bankruptcy Court, One Bowling Green, New York,

New York 10004 U.S.A.

       PLEASE TAKE FURTHER NOTICE, that all parties in interest opposed to the Petition

or the Foreign Representative’s request for relief must appear at the Hearing at the time and place

set forth above.

       PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned from time to

time without further notice other than an announcement in open court at the Hearing of the

adjourned date or dates or any further adjourned hearing.

       PLEASE TAKE FURTHER NOTICE, that Foreign Representative intends to raise

issues pertaining to foreign law, specifically Russian Federal Law No 127-FZ “On Insolvency

(Bankruptcy)” and related Russian laws, in connection with the Petition: (i) recognizing the

Russian Insolvency Proceeding as a foreign main proceeding pursuant to chapter 15 of the

Bankruptcy Code and the Foreign Representative as the foreign representative under sections 1509

and 1517 of the Bankruptcy Code; (ii) granting automatic relief pursuant to section 1520 of the

                                                3
   19-10096-mg      Doc 7-2       Filed 01/10/19 Entered 01/10/19 13:05:17         Exhibit B
                                       (Notice) Pg 5 of 5



Bankruptcy Code; (iii) granting other and additional relief pursuant to sections 1507 and 1521(a)

and (b) of the Bankruptcy Code.

       PLEASE TAKE FURTHER NOTICE that if no response or objection is timely filed and

served as provided above, the Bankruptcy Court may grant the recognition and relief requested by

the Foreign Representative without further notice. Copies of the Petition and the Supporting

Documents will be made available upon request at the office of the Foreign Representative’s

United States counsel at the address below:

                              Blank Rome LLP
                              405 Lexington Avenue
                              New York, New York 10174-0208
                              Tel: (212) 885-5000
                              Fax: (212) 210-9444
                              Attn: Ira L. Herman
                                      Philip M. Guffy

                              Attorneys for Yuri Vladimirovich Rozhkov
                              in his Capacity as Trustee and Foreign
                              Representative for the Debtor




                                               4
